Citation Nr: 0905411	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-24 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Nephrology Consultants, Inc. in 
Thomasville, Georgia, on February 13, 2007.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied payment or 
reimbursement of medical expenses incurred at Nephrology 
Consultants, Inc. in Thomasville, Georgia, on February 13, 
2007.
FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus 
with peripheral vascular disease of the lower extremities (20 
percent disability rating), peripheral neuropathy of the 
right lower extremity and peripheral vascular disease of the 
lower extremities secondary to diabetes mellitus (20 percent 
disability rating), peripheral neuropathy of the left lower 
extremity and peripheral vascular disease of the lower 
extremities secondary to diabetes mellitus (20 percent 
disability rating), a right finger disability (10 percent 
disability rating), hypertension (10 percent disability 
rating), plantar callous of the right foot (10 percent 
disability rating), and tinea pedis of the right foot (10 
percent disability rating).  The combined disability rating 
is 70 percent.

2.  The Veteran received emergency medical treatment for 
chronic renal disease at Archbold Medical Center, Nephrology 
Consultants, Inc. in Thomasville, Georgia. He received 
follow-up treatment at Nephrology Consultants, Inc. on 
February 13, 2007.

3.  VA payment or reimbursement of the costs of the care on 
February 13, 2007, was not authorized.

4.  As of February 13, 2007, the Veteran was in stable 
condition.  The medical expenses incurred on February 13, 
2007 were not incurred as a result of medical emergency or 
because a VA or other government facility was not feasibly 
available.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at Nephrology Consultants, Inc. in 
Thomasville, Georgia on February 13, 2007 have not been met.  
38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2008).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a)  Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b)  Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2008).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  To be eligible for 
reimbursement under that authority the veteran has to satisfy 
all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2008).

The Veteran contends that because a VA facility was not 
feasibly available when he was in an emergent status, it 
follows that a VA facility was also not available for follow-
up treatment, regardless of the fact that he was in stable 
condition at the time he received the follow-up treatment at 
the private facility.

The Veteran's claim for reimbursement has been partially 
allowed.  The VA Medical Center (VAMC) determined that a VA 
facility was not available at the time of the Veteran's 
initial hospitalization.  Therefore, the Veteran was entitled 
to reimbursement for the emergency medical expenses he 
incurred while hospitalized at the non-VA facility.  However, 
once the Veteran was discharged, he returned for a follow-up 
visit at the non-VA facility and incurred additional medical 
expenses.  The VAMC determined that, since the Veteran was 
stable upon discharge from the hospital prior to February 13, 
2007, any follow-up treatment should have been completed at a 
VA facility, and therefore the Veteran was not eligible for 
reimbursement for the February 13, 2007 follow-up visit at 
the non-VA facility.  The question before the Board is 
whether the Veteran is entitled to medical reimbursement for 
the follow-up treatment he received on February 13, 2007.

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the Veteran becomes stabilized.  38 C.F.R. § 17.1002(d) 
(2008).  The term stabilized means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
Veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d) (2008).

The Board finds that the VAMC's determination that the 
Veteran was stable on February 13, 2007 is supported by the 
medical evidence of record.  Records associated with the 
Veteran's period of hospitalization show that the Veteran was 
hospitalized for treatment of chronic renal disease and then 
released when stabilized.  A record dated February 13, 2007 
demonstrates that the Veteran was seen for follow-up care as 
an outpatient at Nephrology Consultants, Inc.  On that day, 
the Veteran was noted to be looking well.  He denied chest 
pain, shortness of breath, or dyspnea.  He was tolerating his 
medications well.  His lungs were clear, his abdomen was 
soft, and his extremities revealed no edema.  The impression 
was chronic kidney disease, anemia, and iron deficiency.  The 
plan was to check the Veteran's iron saturation, his complete 
blood count, and basic metabolic panel.  The Veteran was to 
continue on the same medications.  A follow-up visit was 
recommended within three months or sooner if needed.  The 
record thus demonstrates that on February 13, 2007, the 
Veteran presented for outpatient care, appeared to be doing 
well, and was tolerating his medications.  There was no 
evidence demonstrating that at that time there was material 
deterioration of his medical condition within reasonable 
medical probability if emergent treatment was not provided.  
Thus, for the purposes of 38 C.F.R. § 17.1001(d), the Board 
finds that the evidence shows that the Veteran was in stable 
condition and that the treatment provided was not emergent. 

The Board therefore finds that the Veteran's condition had 
stabilized by or prior to February 13, 2007, and that payment 
for unauthorized medical expenses incurred on February 13, 
2007, is not warranted.

The Veteran contends that he is entitled to reimbursement for 
his follow-up care because at the time of his initial 
treatment, a VA facility was not feasibly available to treat 
him and he ultimately had to undergo surgery at Nephrology 
Consultants, Inc.  The Board acknowledges that a VA facility 
was not available when his condition was acute and emergent.  
The Board also acknowledges that post-surgery follow-up care 
was prudent and necessary.  However, there is no indication, 
and the Veteran has not contended, that he was instructed to 
only receive follow-up care with Nephrology Consultants, 
Inc., rather than at a VA facility.  Even if the Veteran had 
been instructed to receive follow-up care at a private 
facility, there is no indication such care had been 
authorized by the VA.  The admission of a Veteran to a non-VA 
hospital at the expense of the VA must be authorized in 
advance or must be emergent.  Routine follow-up care is not 
emergent.  Furthermore, there is no evidence demonstrating 
that a VA facility was not available to treat the Veteran on 
February 13, 2007.  By its explicit terms, the provisions of 
38 U.S.C.A. § 1725 only contemplate reimbursing medical 
expenses for a continued medical emergency of such a nature 
that the Veteran could not have been safely transferred to a 
VA or other Federal facility.  In this case, the follow-up 
care was scheduled in advance, and, as stated above, the 
Veteran was shown to be in stable condition.  Therefore, as 
there is no evidence that the Veteran was in need of 
emergency medical care on February 13, 2007, or that a VA 
facility was not available to treat him at that time, the 
follow-up visit could have feasibly been conducted at a VA or 
Federal facility.  

The Board finds that the Veteran's claim has failed to meet 
the requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Accordingly, payment or reimbursement of 
unauthorized medical expenses incurred at Nephrology 
Consultants, Inc., is not warranted.  As the preponderance of 
the evidence is against the Veteran's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2008), the Veteran has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required.  38 C.F.R. § 
17.132 (2008).

The Veteran was provided with a the Statement of the Case in 
July 2007 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  The statement of the 
case cited to the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 which govern the reimbursement of unapproved 
emergency care of nonservice-connected disabilities.  A 
review of the reasons and bases given for denial clearly 
informed the Veteran that VA facilities were feasibly 
available for his care.  Therefore, the Board is satisfied 
that the VA Medical Center did consider the relevance of 
these provisions to the claim.  He was clearly informed of 
what type of evidence was required to establish such a claim, 
that is, evidence that the procedure in question was done as 
a medical emergency.  The Veteran has submitted documentation 
from private medical care providers discussing the nature of 
his medical condition on the date in question.

The Veteran was informed of his appellate rights in the VA 
Medical Center's letter of September 2007, the cover letter 
attached to the Statement of the Case, and on the VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with this 
Statement of the Case.  Finally, all medical evidence 
regarding the reported non-VA medical treatment in February 
2007 has been obtained and associated with the claims file.  
Based upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  38 C.F.R. § 20.1102; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The harmless error 
doctrine is applicable when evaluating VA's duty to notify 
and assist).  As noted above, the Veteran was clearly aware 
that in order to receive benefits under these provisions he 
would have to show that various criteria were met.  

Based upon the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf, 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).



ORDER

Payment or reimbursement of the unauthorized medical expenses 
incurred at Nephrology Consultants, Inc. in Thomasville, 
Georgia, on February 13, 2007
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


